DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed 8/3/2021.

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.



Claims 7-10 are rejected as containing the deficiencies of claim 6 through their dependency from claim 6.

Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Blum (US 2011/0082704) in the view of Sadwick (US 20190013960).

Regarding Claim 6, Blum teaches a remote eye examination system (REES) (abstract; fig. 36) comprising: 



a remote refractory module comprising computer program instructions executing in memory of the local computing device (fig. 36, 36600; ¶[0060], line 1-16, the eye doctor/eye care provider not present in the room;  the desired information can be communicated to the patient as the patient views the display while looking through the final near point lens correction as selected by the eye doctor/eye care provider in the phoropter/refractor; ¶[0146], line 1-3, accommodation-The automatic adjustment in the 
 
initiating a remote chat session over the computer communications network between the local computing device and the remote computer (figs. 3-12, Patient's First Encounter; Patient's Demographics; Patient's Vision Problems);

initializing the phoropter for remote control by the remote computer (fig. 36, 36600; ¶[0060], line 1-16, the eye doctor/eye care provider not present in the room;  the desired information can be communicated to the patient as the patient views the display while looking through the final near point lens correction as selected by the eye doctor/eye care provider in the phoropter/refractor; ¶[0146], line 1-3, accommodation-The automatic adjustment in the focal length of the lens of the eye to permit retinal focus of images of objects at varying distances); 

a refractory examination utilizing the phoropter has commenced for a specific patient (figs. 17-19 and 21, Near Vision Testing; Amsler Grid Test, Opacity Test ---under mono-chromatic illuminations); 

responsive to a determination that the refractory examination utilizing the phoropter has commenced (¶[0109]-- ¶[0117], near acuity vision test, a near point convergence test; a macular degeneration test); commanding movement of portions of the phoropter as directed by the remote computer (¶[0060], line 1-16, the eye 

on condition that a threshold period of time before a conclusion of the refractory examination is detected (figs. 22-29; Doctor Enters Recommendations; Patient Views Doctor Recommendations; Doctor's Recommendations Viewed By The Patient; Doctor's Recommendations; Patients Decision), upon conclusion of the refractory examination, transmitting a message to a remote account indicating access to the patient record (¶[0059], line 1-12, Once the near point corrective lens or add power is established for the patient, the eye examination near point electronic display system then can be used seamlessly to provide the patient visual information (with or without sound) as to the (by way of example only) type of lens, lens style, material, and/or lens treatments, eye glass 

But Blum does not specifically disclose that wherein a multi-colored lamp mounted on a wall outside of the patient examination room; and changing colors accordingly. 

However, Sadwick in the same field of endeavor teaches lighting signaling system (abstract; ¶[0219]), wherein a multi-colored lamp mounted on a wall outside of the patient examination room; and changing colors accordingly (¶[0219], line 1-20, include one or multiple LEDs, OLEDs, QDs including examples herein that can consist of one or more of white, red, green, blue, amber, yellow, orange, etc. In addition, such lighting can be used to convey information about the status of a situation including flashing lights which may convey emergency situations, warning, greetings, alerts, alarms, attention, directions including changing colors or displaying shapes such as arrows, etc. --- convey information of warning, alarms, alerts and attention with different 

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the remote eye examination system of Blum by the lighting signaling system of Sadwick to have the multi-color lighting signaling in the eye examination system, for the purpose to convey information about the status of examination situation (¶[0219], line 1-20).

Regarding Claim 7, Blum- Sadwick combination teaches that the system of claim 6, wherein the remote control is enabled through remote support software executing in the local computing device (¶[0071], line 1-14, the ECP can select those choices from a menu of options and/or messages and can do so in the numerical order as just shown. Such a menu can be presented by software running on the electronic display device, which can be a touch screen display, and/or can be remotely provided via a remote controller and/or communicated by wire and/or wirelessly to the electronic display device, as disclosed in Blum).

Regarding Claim 8, Blum- Sadwick combination teaches that the system of claim 6, wherein the program instructions are further enabled to perform pre-populating the patient record with pre-examination data resulting from each of lensometry; 

Regarding Claim 9, Blum- Sadwick combination teaches that the system of claim 6, wherein the program instructions are further enabled to perform displaying in a second remote computer, a status of the refractory examination (fig. 36, 36400, 36500; ¶[0083], line 1-20, Mobile information devices 36200, 36300 can be communicatively coupled to one or more inter-connected communication networks 36100, to which can be communicatively coupled one or more service provider information devices 36400, 36500, that can receive encrypted and/or unencrypted information, such as product information, test responses and/or results, customer and/or patient purchase decisions, and/ or customer and/or patient feedback, etc., and/ or can enter and/or provide encrypted and/or unencrypted information, such as business information, recommendations for customers and/or patients, feedback regarding products, etc., as disclosed in Blum).

Regarding Claim 10, Blum- Sadwick combination teaches that the system of claim 9, wherein on condition that a remote chat session is unable to be initiated, the program instructions perform displaying an alert in a display of the second remote .

Response to Arguments
Applicant’s arguments with respect to claims 6-10 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or 

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872